DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office correspondence.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20  are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The aforementioned claims are directed to a process, a product and a system. The claimed process is directed towards a process for facilitating resolution of a condition for an entity. After obtaining an indication of a condition to be resolved for the entity, grouping the entity with one or more other entities into a group of entities, and ascertaining one or more options for resolving the condition using the condition to be resolved and option-related data associated with entities of the group of entities. Then, the system/process further evaluates the one or more options to select an option to resolve the condition for the entity, and determines a risk score for the selected option for resolving the condition. The risk score is based on one or more risk factors, and based on the risk score being acceptable, the system/process initiates an action based on the selected option to resolve the condition for the entity.
Step 2A – Prong One – The claims recite an abstract idea
Independent claims 1, 11 and 17 are directed to an abstract idea without significantly more.   The claim(s) recites the following limitation: “grouping, by the condition resolution system, the entity with one or more other entities into a group of entities”, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than reciting “one or more processors”, "computer" or “memory”, nothing in the claim element precludes the steps from practically being performed in a human mind.  For example, and given some information at hand, a person is mentally capable of grouping/clustering  objects/entities to form a group of these entities, which is a mental process. 
Furthermore, the claim recites the following steps: “ascertaining, by the condition resolution system, one or more options for resolving the condition, the ascertaining using the condition to be resolved and option-related data associated with entities of the group of entities in ascertaining the one or more options for resolving the condition”, which is again a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than reciting “one or more processors”, "computer" or “memory”.  The recited step of: “ascertaining”, is a mere judgmental step to evaluate options at hand that are related to the “entity” or “the group of entities”,  which are series of steps that a person can perform mentally, or using pen and paper, which is again a mere mental process.  
Moreover, the claim recites the following step: “evaluating, by the condition resolution system, the one or more options to select an option for resolving the condition for the entity”, which is again a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than reciting “one or more processors”, "computer" or “memory”.  At this step, a person can mentally evaluate options at hand to apply in a certain situation, which is a mere judgmental step to evaluate options, which is again a mere mental process.  
Additionally, the claim recites the following step: “determining, by the condition resolution system, a risk score for the selected option for resolving the condition for the entity, the risk score being based on one or more risk factors”, which is again a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than reciting “one or more processors”, "computer" or “memory”.  At this step, a person can mentally analyze options at hand and risks involved in these options, which is a mere judgmental step to evaluate options, which is a mere mental process.  
Finally, the claim recites the following step: “based on the risk score being acceptable, initiating an action based on the selected option to resolve the condition for the entity”, which is again a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than reciting “one or more processors”, "computer" or “memory”.  At this step, a person can mentally continue to evaluate the selection options and accordingly take an action to do something, which is a mere judgmental step to evaluate options, which is a mere mental process.  
As explained above, a process of “grouping”, “ascertaining”, “evaluating”, “determining” and “initiating” are nothing more than an abstract idea.  Consequently, if a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the “Mental Processes” and  grouping of “Abstract Ideas”.  Accordingly, the aforementioned claim(s) recite abstract ideas.
Step 2A – Prong Two - The abstract idea is not integrated into a practical application
This judicial exception is not integrated into a practical application. In particular, the aforementioned claims recite the additional limitation – “obtaining, by a condition resolution system, an indication of a condition to be resolved for an entity”, which is considered to be extra-solution activities of mere data gathering.  In this context, “obtaining” is an activity that is considered data manipulation activity for simply enabling a person to deal with information/data, and analyze the content of this information, which is considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process, for example, a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent, see MPEP 2106.05(g).
The additional elements recited in the aforementioned claim(s) are: “one or more processors”, "computer", “memory”  and “computer-readable storage medium”.  The additional elements of using a computer,  storage device(s) and processor(s) to obtain information, analyze information, and manipulate information amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
The additional element of using a computer to obtain information and/or present information, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Step 2B:  
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The insignificant extra-solution activities identified above, which include the data-gathering (“obtaining”) steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  
Additionally, the  computer,  storage device(s) and processor(s) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and cannot provide an inventive concept.
Thus, there are no additional elements that amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. 
The claim(s) is not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitation of “…, the condition resolution system further collects attribute data related, at least in part, to the entity to facilitate resolution of the condition, and wherein the computer-implemented method further comprises registering the entity to the condition resolution system, wherein the entity can revoke permission to the condition resolution system at any time”, which recite an insignificant extra-solution step of data-gathering activity, which does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitation of “obtaining, by the condition resolution system, attribute data for the entity, and creating an entity data object using the attribute data for the entity, the grouping comprising using the entity data object in grouping the entity with the one or more other entities into the group of entities”, which recites an “obtaining” step, which an insignificant extra-solution step of data-gathering activity, and “grouping” step, which is an evaluation mental step, which does not amount to significantly more than the abstract idea.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitations of “obtaining, by the condition resolution system, attribute data for the entity, and wherein the attribute data for the entity includes profile data of the entity and preference data of the entity, the grouping using, at least in part, the attribute data for the entity in grouping the entity with the one or more other entities in the group of entities”, which recites an “obtaining” step, which an insignificant extra-solution step of data-gathering activity, and a “grouping” step, which is an evaluation mental step, which does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitations of “grouping the entity with the one or more other entities includes generating a topic model to identify one or more topics of interest to the entity, and using the one or more topics of interest to the entity in grouping the entity with the one or more other entities”, which recites a “grouping” step, which is an evaluation mental step, which does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 5 and includes all the limitations of claim 5.  The claim recites the additional limitations of “the one or more topics includes ratings data provided by the entity for one or more items, and wherein grouping the entity with the one or more entities includes using the ratings data in grouping the entity with the one or more other entities in the group of entities”, which recites a “grouping” step, which is an evaluation mental step, which does not amount to significantly more than the abstract idea.
Claim 7 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitations of “the grouping is based on a standard clustering metric, and wherein the evaluating further includes applying memory-based collaborative filtering to select the option of the one or more options for resolving the condition for the entity”, which further elaborates on the “grouping” activity by reciting an evaluation step to select an option, which does not amount to significantly more than the abstract idea.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitations of “the grouping, by the condition resolution system, comprises grouping via machine learning the entity with the one or more entities into the group of entities, and the evaluating further comprises evaluating via machine learning the one or more options to select an optimum option for resolving the condition”, which further elaborates on the “grouping” activity by reciting the use of a machine learning at an abstract level of an evaluation step to select an option, which does not amount to significantly more than the abstract idea.
Claim 9 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitations of “based on the risk score being lower than a threshold score, proceeding with initiating the action based on the selected option to resolve the condition for the entity”, which further elaborates on an evaluation for an option selection activity, which does not amount to significantly more than the abstract idea.
Claim 10 is dependent on claim 9 and includes all the limitations of claim 1.  The claim recites the additional limitations of “the threshold score is preselected to minimize risk of negative impact on the entity of the selected option in resolving the condition”, which further elaborates on an evaluation step to determine an option selection activity, which does not amount to significantly more than the abstract idea.
Independent claims 11 and 17 recite similar limitations to independent claim 1, therefore these claims are rejected for similar reasons detailed above.
Dependent claims 12-16 and 18-20 recite similar limitations to claims 2-10, therefore these claims are rejected for similar reasons as detailed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication (US 2021/0097541 A1) issued to Nanduri et al. (hereinafter as “NANDURI”).
Regarding claim 1, NANDURI teaches a computer-implemented method of facilitating resolving conditions (NANDURI Para. [0010]: “…, systems, methods and devices for determining a risk score for one or more data transactions by traversing different hierarchical levels associated with a plurality of known transaction records associated with a plurality of different entities”), the computer-implemented method comprising: 
obtaining, by a condition resolution system, an indication of a condition to be resolved for an entity (NANDURI Para. [0017]: “The different records of risk information can be used alone and/or in different combinations to train risk models and/or to generate a risk score for the new transaction and other new transactions to approve or deny the new transaction(s)”; and
Fig. 20, Para. [0029]: “FIG. 10 illustrates an example of a consortium risk engine that receives inputs from a plurality of different risk engines and a knowledge neighborhood generator that is configured to define different entity/transaction relationships based on different hierarchical levels”), 
the examiner notes that the reference discloses a consortium risk engine that identifies new transactions, i.e. condition(s), to approve/deny, i.e. to be resolved; see also NANDURI Fig. 13C, element 1320 “identifying new transaction”); 
grouping, by the condition resolution system, the entity with one or more other entities into a group of entities (NANDURI Para. [0074]: “Each grouping of entities that are related by a particular attribute and/or profile label can be defined as a separate hub or neighborhood of entities”); 
ascertaining, by the condition resolution system, one or more options for resolving the condition, the ascertaining using the condition to be resolved and option-related data associated with entities of the group of entities in ascertaining the one or more options for resolving the condition (NANDURI Para. [0010]: “Disclosed embodiments include systems, methods and devices for determining a risk score for one or more data transactions by traversing different hierarchical levels associated with a plurality of known transaction records associated with a plurality of different entities. …, computing systems are able to identify and utilize relevant information for determining risk scores to be used for approving or denying the related transactions. In some instances, the application of the disclosed embodiments can improve accuracy in predicting actual risk associated with transactions, leading to fewer false positive and false negative results for transactions that are denied/approved, relative to systems that do not employ the currently disclosed embodiments.”); 
evaluating, by the condition resolution system, the one or more options to select an option for resolving the condition for the entity (NANDURI Para. [0010]: “Disclosed embodiments include systems, methods and devices for determining a risk score for one or more data transactions by traversing different hierarchical levels associated with a plurality of known transaction records associated with a plurality of different entities. …, the disclosed embodiments can be used improve the manner and precision in which computing systems are able to identify and utilize relevant information for determining risk scores to be used for approving or denying the related transactions.);  
determining, by the condition resolution system, a risk score for the selected option for resolving the condition for the entity, the risk score being based on one or more risk factors (NANDURI Para. [0010]: “Disclosed embodiments include systems, methods and devices for determining a risk score for one or more data transactions by traversing different hierarchical levels associated with a plurality of known transaction records associated with a plurality of different entities. In some instances, the disclosed embodiments can be used improve the manner and precision in which computing systems are able to identify and utilize relevant information for determining risk scores to be used for approving or denying the related transactions.”; and
Para. [0045]: “The transaction record may be received/identified from a third party, such as a merchant risk analysis engine and/or may be generated by the system that includes a consortium risk engine for applying a plurality of related and different transaction records/risk information when generating a risk score for a particular transaction that is determined to be at least partially related to entities having attributes used to generate the different transaction records”; and
Para. [0047]: “These risk scores can then be stored as transaction histories/attributes that are used and/or shared by the computing system and one or more third party systems (e.g., merchants) to deterministically authorize or deny corresponding transactions/entities associated with the risk scores, depending on whether the risk score meets, fails to meet, or exceeds the risk threshold(s) for authorizing or denying the transaction(s).”, 
the examiner notes that the reference discloses that transactions, i.e. conditions, are used in determining to authorize or deny an action based on a risk score, to that of resolving the condition for the entity based on one or more risk factors); and 
based on the risk score being acceptable, initiating an action based on the selected option to resolve the condition for the entity (NANDURI Abstract: “Corresponding records of transaction information are extracted from or are otherwise generated from neighborhoods of the related transactions associated with the defined neighborhoods of entities/transactions. These records of transaction information are then used by a consortium risk engine to generate composite risk scores associated with information from multiple merchants/entities and that were only identified by traversing the hierarchical classification of the entities and/or the corresponding transactions, which are at least tangentially related to the new transaction(s), and which may be the basis for approving or denying the new transaction(s) and/or sending the new transaction(s) for manual review”; and
Para. [0129]: “The system may also generate a signal that is transmitted through the disclosed interfaces for automatically approving or denying the new transaction and/or that is used by the merchant to approve or deny the new transaction based on the risk score.”).

Regarding claims 11 and 17, the aforementioned claim recite similar limitations to claim 1 and therefore rejected for similar reasons as mentioned above.

Regarding claim 2, NANDURI teaches the limitations of claim 1.  Further, NANDURI teaches wherein the condition resolution system further collects attribute data related, at least in part, to the entity to facilitate resolution of the condition (NANDURI Para. [0013]: “Then, for at least one entity in the first level neighborhood of entities, the system identifies a second set of one or more related entities and corresponding transactions from the plurality of recorded data transactions based on a second set of one or more attributes in the transaction attributes, which may be entirely new/different attributes and/or which may be a different hierarchical classification level of the same attribute(s) used for identifying the first level neighborhood entity”, 
and wherein the computer-implemented method further comprises registering the entity to the condition resolution system, wherein the entity can revoke permission to the condition resolution system at any time (NANDURI Para. [0047]: “These risk scores can then be stored as transaction histories/attributes that are used and/or shared by the computing system and one or more third party systems (e.g., merchants) to deterministically authorize or deny corresponding transactions/entities associated with the risk scores, depending on whether the risk score meets, fails to meet, or exceeds the risk threshold(s) for authorizing or denying the transaction(s).”; and
Fig. 13-14, Para. [0109]: “This score can then be applied to a rules stack (1440) that is used to make a disposition on a transaction (whether to grant or deny the transaction and/or whether to label the transaction as likely fraudulent or not) (act 1326). The set of transaction information (1412, 1414 and/or 1416) can also be directly provided to the rules stack that is used to make a disposition on a transaction (whether to grant or deny the transaction and/or whether to label the transaction as likely fraudulent or not), without requiring processing of the ML model(s) 1430 and risk score.”).  

Regarding claim 3, NANDURI teaches the limitations of claim 1. Further, NANDURI teaches obtaining, by the condition resolution system, attribute data for the entity, and creating an entity data object using the attribute data for the entity, the grouping comprising using the entity data object in grouping the entity with the one or more other entities into the group of entities (NANDURI Fig. 9, Para. [0028]: “FIG. 9 illustrates another non-limiting example of entity/transaction relationships defined as entity groups, neighborhoods or hubs, based on different hierarchical levels of relationship existing between different entities and/or transactions and in which a consortium is formed for the different entity/transaction groupings”; and
Para. [0074]: “Each grouping of entities that are related by a particular attribute and/or profile label can be defined as a separate hub or neighborhood of entities”).  
Regarding claims 12 and 18, the aforementioned claim recite similar limitations to claim 3 and therefore rejected for similar reasons as mentioned above.

Regarding claim 4, NANDURI teaches the limitations of claim 1.  Further, NANDURI teaches obtaining, by the condition resolution system, attribute data for the entity, and wherein the attribute data for the entity includes profile data of the entity and preference data of the entity, the grouping using, at least in part, the attribute data for the entity in grouping the entity with the one or more other entities in the group of entities (NANDURI Para. [0074]: “Each grouping of entities that are related by a particular attribute and/or profile label can be defined as a separate hub or neighborhood of entities”; and
Para. [0075]: “…, the disclosed embodiments also include interfaces, such as user interfaces (UI) that enable a user to select a group of entities and to visually generate and render an image, such as shown, that visualizes the relationships between different entities, with different edges (e.g., having colors, sizes, textures and/or types of edge lines) representing different attributes and/or different profiles. The sizes of the entities may also reflect a relative strength or magnitude of a particular entity profile (e.g., good or bad transaction rating and so forth).”).  
Regarding claims 13 and 19, the aforementioned claim recite similar limitations to claim 4 and therefore rejected for similar reasons as mentioned above.

Regarding claim 7, NANDURI teaches the limitations of claim 1.  Further, NANDURI teaches wherein the grouping is based on a standard clustering metric, and wherein the evaluating further includes applying memory-based collaborative filtering to select the option of the one or more options for resolving the condition for the entity (NANDURI Para. [0038]: “…, one or more current data transactions that are associated with one or more current attributes are received. One or more stored or known data transactions having identifiable attributes are accessed. One or more of these attributes are selected and used to identify related transactions and/or entities at a plurality of different hierarchical levels associated with the attributes, as will be described in more detail below.”; and
Fig. 1, Para. [0055]: “The computer-executable instructions (and the manipulated data) may be stored in the memory 104 of the computing system 100. Computing system 100 may also contain communication channels 108 that allow the computing system 100 to communicate with other computing systems over, for example, network 110.”).  
Regarding claim 17, the aforementioned claim recite similar limitations to claim 7 and therefore rejected for similar reasons as mentioned above.

Regarding claim 8, NANDURI teaches the limitations of claim 1.  Further, NANDURI teaches wherein the grouping, by the condition resolution system, comprises grouping via machine learning the entity with the one or more entities into the group of entities, and the evaluating further comprises evaluating via machine learning the one or more options to select an optimum option for resolving the condition (NANDURI Para. [0037]: “…, entity profiles and transaction profiles are created and stored for a plurality of different entities and transactions, and which are based on machine learning models and/or which are used to train the models with supervised learning (for example). The generated profiles, which may be associated with one or more attributes that are associated with information about any particular data transaction(s) and/or associated entities involved in the transaction(s) include risk information that is indicative of a level of fraud that is occurring in the data transactions. These profiles may be used as an input into the risk determination models so that the risk determination models are able to account for changes in any fraudulent activity”; and
Para. [0039]: “The risk scores may be calculated using machine learning algorithms that process and evaluate outputs (e.g., fraudulent transactions and valid transaction determinations) for related/known transactions”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2021/0097541 A1) issued to Nanduri et al. (hereinafter as “NANDURI”), and in view of US Patent (US 8,458,192 B1) issued to Procopio (hereinafter as “PROCOPIO”).
Regarding claim 5, NANDURI teaches the limitations of claim 1.
However, NANDURI does not explicitly teach wherein grouping the entity with the one or more other entities includes generating a topic model to identify one or more topics of interest to the entity, and using the one or more topics of interest to the entity in grouping the entity with the one or more other entities.
But, PROCOPIO teaches wherein grouping the entity with the one or more other entities includes generating a topic model to identify one or more topics of interest to the entity, and using the one or more topics of interest to the entity in grouping the entity with the one or more other entities (PROCOPIO Abstract “A method and system for determining topical interest may include receiving signal information for a user of a document, …”; and
Col. 8, lines (6-10): “One or more users may, for example, be ranked, grouped, and/or categorized based on interest signature values for the query topic, and one or more users may be retrieved and displayed based on the ranking, grouping and/or categorization.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of NANDURI (disclosing methods for evaluating business events) to include the teachings of PROCOPIO (disclosing methods for determining topic interest) and arrive at a method to manage entity grouping based on topic of interest.  One of ordinary skill in the art would have been motivated to make this combination because by improving entity grouping based on topic of interest, thereby providing system users with filtered results based on users’ needs, as recognized by (PROCOPIO, Abstract, Col. (1-2)). In addition, the references of NANDURI and PROCOPIO teach features that are directed to analogous art and they are directed to the same field of endeavor of database access and user management.
Regarding claims 14 and 20, the aforementioned claim recite similar limitations to claim 5 and therefore rejected for similar reasons as mentioned above.

Regarding claim 6, the combination of NANDURI and PROCOPIO teach the limitations of claim 5.
Further, PROCOPIO teaches wherein the one or more topics includes ratings data provided by the entity for one or more items, and wherein grouping the entity with the one or more entities includes using the ratings data in grouping the entity with the one or more other entities in the group of entities (PROCOPIO Fig. 5, Col. 8, lines (6-20): “One or more users may, for example, be ranked, grouped, and/or categorized based on interest signature values for the query topic, and one or more users may be retrieved and displayed based on the ranking, grouping and/or categorization. … one or more users with highest ranked interest signature values for the query topic may be output (e.g., to a user, to a component within system 500, or to another device or system). For example, a user (e.g., an identity of a user) associated with a highest ranked interest signature value for a query topic may be retrieved and output (e.g., displayed to a user). In some aspects, any number of highest ranked users (e.g., a top N users, top-N scoring users, and/or top-N ranking users) may be retrieved and output (e.g., displayed to user).”). 
Regarding claim 15, the aforementioned claim recite similar limitations to claim 6 and therefore rejected for similar reasons as mentioned above. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2021/0097541 A1) issued to Nanduri et al. (hereinafter as “NANDURI”), and in view of US Patent Application Publication (US 2020/0089848 A1) issued to Abdelaziz et al. (hereinafter as “ABDELAZIZ”).
Regarding claim 9, NANDURI teaches the limitations of claim 1.
However, NANDURI does not explicitly teach wherein based on the risk score being lower than a threshold score, proceeding with initiating the action based on the selected option to resolve the condition for the entity.
But, Abdelaziz teaches wherein based on the risk score being lower than a threshold score, proceeding with initiating the action based on the selected option to resolve the condition for the entity (ABDELAZIZ Fig. 1, Para. [0038]: “…, the users 114 are only able to access requested services/resources upon being authenticated and validated for the requested services/resources and, in some instances, upon a determination being made that the user account has a user risk score that is below a certain risk threshold and/or by determining that a sign-in risk score associated with a user request/sign-in is below a certain risk threshold (as will be described in more detail below).”; and
Fig. 1, Para. [0054]: “When a user is authorized to access the requested services/resources, based on the user risk score and/or sign-in risk score falling below a predetermined threshold, the cloud/service portal or service/resource provider(s) provide response data 139 to the user which contains the requested resource/service or at least a token or pointer for accessing the requested service/resource”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of NANDURI (disclosing methods for evaluating business events) to include the teachings of ABDELAZIZ (disclosing identity compromise risk computation methods) and arrive at a method to control entity requests based on risk score evaluation.  One of ordinary skill in the art would have been motivated to make this combination because by improving computer security systems that are based on queries risk scores, thereby preventing unapproved requests from triggering undesired results, as recognized by (ABDELAZIZ, Abstract, Para. [0011]-[0018]). In addition, the references of NANDURI and ABDELAZIZ teach features that are directed to analogous art and they are directed to the same field of endeavor of database access to manage users request.

Regarding claim 10, the combination of NANDURI and ABDELAZIZ teaches the limitations of claim of claim 9.
Further, ABDELAZIZ teaches wherein the threshold score is preselected to minimize risk of negative impact on the entity of the selected option in resolving the condition (ABDELAZIZ Fig. 1, Para. [0054]: “When a user is authorized to access the requested services/resources, based on the user risk score and/or sign-in risk score falling below a predetermined threshold, the cloud/service portal or service/resource provider(s) provide response data 139 to the user which contains the requested resource/service or at least a token or pointer for accessing the requested service/resource”; and
Para. [0107]” “It will be appreciated that the foregoing embodiment can be particularly beneficial for situations for preventing bad actors from launching their first attack against a system, even though they may have been assigned a low risk score and by dynamically adjusting their risk score to a heightened state, prior to an attempted cyberattack, based on the iterative reevaluation process that includes modifying the way a machine learning tool quantifies a particular scoring attribute in response to a quantification or analysis performed for a different user.”).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakayama et al. ; (US- 20220035840-A1); “Methods for collecting data of a user and a classification part configured to classify the data of the user that is a target to be collected by the collection part into groups.”
Sivadas et al.; (US-20130227429-A1); “Methods for data collection, processing, search and display.”
Zhu ; (US- 20100268642-A1); “Methods for aggregating consideration associated with a request.”
Marwah et al.; (US-20100229187-A1); “Methods for event detection from attributes read by entities.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/1/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162   


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162